 


110 HR 289 IH: Religious Freedom for Providers of Adoption, Foster Care, and Child Welfare Services Act
U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 289 
IN THE HOUSE OF REPRESENTATIVES 
 
January 5, 2007 
Mr. English of Pennsylvania introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To protect the religious freedom of providers of adoption or foster care services. 
 
 
1.Short titleThis Act may be cited as the Religious Freedom for Providers of Adoption, Foster Care, and Child Welfare Services Act. 
2.FindingsThe Congress finds as follows: 
(1)The Constitution of the United States grants the Congress the power to provide for the general welfare of the people of the United States, and prohibits the enactment of laws that violate the freedom of religion guaranteed by the First Amendment. 
(2)Among the many ways that Congress provides for the general welfare is by providing approximately $7,000,000,000 annually in Federal funds to support the provision of foster care, adoption, and other child welfare services to children and families in need of such services. 
(3)One of the most important of these services is the placement of foster or adoptive children with families who are capable of providing appropriate care for these needy children. 
(4)Religious organizations have played a longstanding role in the effective provision of these services, especially placement services. 
(5)Some State and local governments have in effect laws, policies, or procedures under which licenses necessary for religious organizations to provide foster care and adoption services are denied, or threatened to be denied, unless these organizations violate their own religious principles and beliefs and agree to place foster or adoptive children with couples whose marriage is not recognized by Federal statute. 
(6)These actions by State and local governments inhibit the religious freedom of religious organizations that seek to provide these services, by discriminating against them for providing these services in a manner that does not violate their religious principles and beliefs. 
(7)An appropriate and effective method of encouraging cooperation with the Federal policy of supporting the provision of these services in a manner consistent with the freedom of religion is to withhold Federal funds from State or local governments who act in violation of this policy. 
(8)Therefore, this Act provides for the withholding of Federal funds for foster care and adoption assistance to States that restrict the freedom of religious organizations to provide foster care and adoptive services consistent with the fundamental religious beliefs and principles of these organizations. 
3.Protecting religious freedom of entities that provide adoption or foster care servicesSection 474 of the Social Security Act (42 U.S.C. 674) is amended by adding at the end the following: 
 
(g)Protecting religious freedom of entities that provide adoption or foster care servicesNone of the funds made available to carry out this part may be made available to a State or local government that discriminates against any entity on the basis that— 
(1)the only couples to whom the entity provides adoption or foster care services are couples united in marriage (as defined in section 7 of title 1, United States Code); or 
(2)the only individuals to whom the entity provides adoption or foster care services are those whose conduct is in accordance with the religious principles and practices of the entity.. 
 
